Citation Nr: 0001344	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  91-38 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arteriosclerotic 
heart disease.

2.  Entitlement to service connection for right lower 
extremity disorder, as secondary to a service-connected left 
lower extremity disability.

3.  Entitlement to a temporary total evaluation, pursuant to 
38 C.F.R. § 4.30, for a period of convalescence following VA 
hospitalization and surgery for a right lower extremity 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1948 to July 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  A February 1990 BVA decision denied service connection 
for heart disease.

2.  The evidence associated with the claims file subsequent 
to the February 1990 BVA decision is duplicative or 
cumulative of previously submitted materials and, either 
alone or in conjunction with evidence previously of record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for arteriosclerotic heart disease.

3.  A right lower extremity disorder is not shown to be 
causally or etiologically related to the service-connected 
left lower extremity disability, or to an incident of the 
veteran's active military service.

4.  Service connection has nor been established for a 
disorder of the right lower extremity.



CONCLUSIONS OF LAW

1.  The February 1990 BVA decision, which denied service 
connection for heart disease, is final.  38 U.S.C.A. §§ 
7103(a), 7104(b) (West 1991). 

2.  Evidence associated with the veteran's claims file 
subsequent to the February 1990 BVA decision is not new and 
material, and the veteran's claims for service connection for 
arteriosclerotic heart disease is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  A disorder of the right lower extremity was not incurred 
or aggravated during active military service, and is not 
proximately due to a service-connected disability of the left 
lower extremity.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1999).

4.  The requirements for assignment of a temporary total 
rating based on a period of convalescence following surgery 
for a right lower extremity disorder, have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that this matter was previously 
before the Board and remanded in January 1996 and February 
1998 for additional development.  The additional development 
has been completed, and the case is ready for appellate 
review. 

As a preliminary matter, the Board notes that the veteran 
claims that he developed arteriosclerotic heart disease, and 
a right lower extremity disorder, both as secondary to his 
service-connected left lower extremity disability.  A review 
of the record reveals that precise condition of the left 
lower extremity, for which the veteran is service-connected, 
is as follows: multiple post left iliofemoral grafts, 
diminished left dorsalis pedis with lumbar sympathectomy 
laparotomy, insertion silicone sheet into abdomen, ischemia 
left leg, residuals of an injury.  The foregoing disability 
resulted from an in-service injury, which occurred in 
February 1958.  The veteran's service medical records reflect 
that the veteran sustained an injury to his left common and 
external iliac artery, when an airplane towbar pinned him 
against an airplane hanger door.  This injury led to a clot, 
which required an aortofemoral bypass, and other related 
surgeries.  For purposes of discussion in this appeal, the 
Board will refer to the foregoing disability simply as "left 
lower extremity disability."


I.  New and Material Evidence

A review of the present appeal reveals that in a February 
1990 decision, the BVA denied a claim for service connection 
for heart disease, on the basis that there was no evidence 
that the veteran developed heart disease during service, or 
during the first post-service year.  Furthermore, the BVA 
found no evidence that the veteran's heart disease was caused 
by his service-connected left lower extremity disability.  
That BVA decision, like all BVA decisions, is a final 
decision.  See 38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991).  
In August 1990, the veteran submitted a claim to reopen his 
claims for service connection for a heart disorder. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999).  New and 
material evidence is evidence that was not previously of 
record, and which bears directly and substantially upon the 
specific matter under consideration.  Such evidence must not 
be cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

If the Board determines that new and material evidence has 
been presented to reopen a finally denied claim, then 
immediately upon reopening the claim the Board must determine 
whether, based on all the evidence of record, and presuming 
the credibility of such evidence, the claim as reopened is 
well grounded.  See Elkins v. West, 12 Vet. App. 209, 218-219 
(1999).  If the claim is well grounded, the Board must 
proceed to evaluate the merits of the claim, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107 has been 
satisfied.  However, "a reopened claim is not necessarily a 
well grounded claim and, absent a well grounded claim, the 
adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, 12 Vet. App. 203, 206 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received to reopen the 
veteran's claim for service connection for a heart disorder, 
claimed as arteriosclerotic heart disease, and the appeal is 
denied.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  

At the time of the February 1990 BVA decision, the evidence 
of record included the veteran's service medical records and 
various post-service VA and private medical records.  Those 
records reflect the veteran's injury to his left lower 
extremity, as well as the many surgeries the veteran 
underwent as a result of that injury.  Both at the time of 
the February 1990 BVA decision, and presently, the veteran 
claims that the severity of his left leg disability led to 
his development of heart disease, or arteriosclerosis. 

The Board reiterates that in order to reopen the veteran's 
claim for service connection, new and material evidence must 
be presented that is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  In the present case, there is no 
dispute that the veteran currently has arteriosclerotic heart 
disease.  The present dispute involves whether any current 
heart disease is related to the veteran's military service, 
or to a service-connected disability.  As such, significant 
evidence to reopen this claim would include medical nexus 
evidence that any current arteriosclerotic heart disease is 
related to an incident of the veteran's active military 
service, see Epps v. Gober, 126 F. 3d 1464, 1468 (1997); 
evidence that the veteran developed arteriosclerotic heart 
disease within the first year of service separation, see 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; or, 
evidence that any current arteriosclerotic heart disease was 
caused by the veteran's service-connected left lower 
extremity disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board finds 
that the record is devoid of any new and material evidence, 
and as such, the veteran's appeal must be denied.

The evidence associated with the veteran's claims file 
following the February 1990 BVA decision includes both VA and 
private medical records, and statements and hearing testimony 
from the veteran.  In pertinent part, some of that evidence 
is as follows.  In a July 1990 private medical statement from 
Ghaleb A. Hannun, M.D., the doctor noted that the veteran had 
"significant arterial occlusive disease including the 
coronary arteries and aorto-iliac and circulation of the 
lower extremities."  The doctor opined that "both the 
peripheral and coronary artery disease is one spectrum of the 
arteriosclerosis of the arterial system," and contribute to 
the veteran's disability.  The Board finds that statement to 
be new, in the sense that it was not previously of record at 
the time of the February 1990 Board decision. However, 
although it may be new, the Board finds that it is 
essentially cumulative of other private medical statements 
already of record, which present a similar generalized theory 
between the veteran's post-traumatic circulatory problems in 
his left leg, and his arteriosclerotic heart disease.  
However, Dr. Hannun's statement, like the other similar 
statements previously of record, is not material as it does 
not present a specific causal relationship between any 
current arteriosclerosis and the veteran's service-connected 
residuals of a traumatic injury to his left lower extremity, 
which was the basis for the prior BVA denial.  Nor does that 
statement present a relationship between any current 
arteriosclerosis and an incident of the veteran's military 
service.  

An August 1990 private medical statement from Patrick J. 
Moore, M.D., indicates that "the vascular injury sustained 
in 1958 resulted in a series of operations and a set of 
circumstances which, to a very considerable degree, 
aggravates his basic underlying non-trauma related 
arteriosclerosis."  However, Dr. Moore also stated that, 
"He has peripheral arterial sclerosis.  In the left lower 
extremity this problem is aggravated to a very significant 
degree by arterial trauma which he suffered in 1958."  The 
Board finds that statement to be new, as it was not of record 
at the time of the February 1990 BVA decision.  However, it 
is not material, in that it is not so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim.  In that regard, the statement merely 
indicates that the veteran's left lower extremity disability 
aggravates his arteriosclerosis, but does not indicate that 
the veteran's left lower extremity disability caused the 
arteriosclerosis or indicate how the left lower extremity 
disability chronically worsens the preexisting generalized 
arteriosclerosis.
 
The record also contains a September 1991 private medical 
statement from Patrick A. Moore, M.D., which notes that the 
veteran has experienced increasing pain in his left lower 
extremity, of a neurotic nature.  Further, Dr. Moore notes, 
in summary, that this disability will cause stress, which 
will have a negative influence on the veteran's ischemic 
heart disease.  That statement, although new, is not material 
as it merely discusses the effects of the veteran's service-
connected left lower extremity disability on a nonservice-
connected condition, without presenting evidence of a causal 
relationship between the two disorders.  

Other medical evidence associated with the veteran's claims 
file since the February 1990 BVA decision is new, but not 
material, in that it is actually unsupportive of the 
veteran's claim.  For example, in an April 1996 private 
medical opinion from William D. Jordan, Jr., M.D., Section of 
Vascular Surgery, University of Alabama at Birmingham, the 
doctor reviewed the veteran's record, and concluded that 
while atherosclerosis is considered a wide spread disease, 
affecting all areas of the vascular tree, the multiple 
occlusions of the veteran's left lower extremity graft were 
related to changes associated with the initial trauma, and 
the physical trauma of insertion of new grafts.  He stated 
that "[b]oth of these processes are distinct from 
atherosclerosis but they can be exacerbated by 
atherosclerosis."  Thus, that statement is not material, 
because it does not support a finding that the veteran's left 
lower extremity disability led to the development of 
arteriosclerosis.  Conversely, the statement suggests that 
the veteran's left lower extremity disability was aggravated 
by the arteriosclerosis. 

Also of record is an August 1996 private medical statement 
from Kazi Mobin-Uddin, M.D. which concludes that the 
veteran's arteriosclerosis "is not aggravated by his 
peripheral vascular disease."  The Board notes that although 
the veteran is not specifically service-connected for 
peripheral vascular disease, it appears from Dr. Mobin-
Uddin's report that he was referring to the veteran's lower 
extremity disability.  In any event, that statement is new, 
but not material to the veteran's claim, as it does not 
present evidence that the left lower extremity disability 
caused the arteriosclerosis.  Similarly, in a July 1996 
private medical statement from Kenneth H. Doolittle, M.D., at 
the Knox Community Hospital, it was concluded that regarding 
"whether or not [the veteran's arteriosclerotic heart 
disease] is aggravated by the service connected condition of 
peripheral vascular disease of the left lower extremity, I 
know of no literature evidence documenting a generalized 
condition."  The Board finds that that statement is also 
new, in that it was not of record at the time of the February 
1990 BVA decision.  However, that statement is not material, 
as it does not support a causal relationship between the 
veteran's service-connected disability, and his 
arteriosclerosis.

The Board also notes that more recently, in April 1998, 
medical records were received from the Walter Reed Army 
Hospital, reflecting treatment from April 1960 to May 1960, 
which was during the veteran's military service.  These 
records were obtained pursuant to the February 1998 BVA 
remand, in light of the veteran's contentions that they may 
contain an indication of arteriosclerosis.  The Board has 
reviewed those records, but they contain no evidence of 
arteriosclerosis.  As such, the records are new, but not 
material, and do not provide a basis for reopening the 
veteran's claim.  

In summary, the Board has examined all the evidence 
associated with the veteran's claims file since the time of 
the February 1990 BVA decision, as described in pertinent 
part above.  However, the Board finds that the evidence is 
not new and material, as it is either cumulative or redundant 
of evidence previously of record, or does not bear directly 
and substantially upon the specific matters under 
consideration.  See 38 C.F.R. § 3.156(a).  More specifically, 
the additional evidence is devoid of any medical findings 
that any current arteriosclerotic heart disease was incurred 
either during active military service, during the first post-
service year, see 38 C.F.R. § 3.309(a), or is etiologically 
related to the veteran's left lower extremity disability, as 
he contends. 

The Board fully acknowledges the veteran's statements and 
testimony of record, including his testimony before the Board 
in a September 1997 hearing.  Further, the Board does not 
doubt the veteran's beliefs that his in-service traumatic 
injury to left lower extremity contributed to his subsequent 
development of arteriosclerotic heart disease.  However, the 
veteran's statements and testimony alleging such a link are 
not "new" evidence as they are essentially duplicative of 
his contentions at the time of the prior final denials of his 
claim for service connection.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Moreover, the veteran's statements are not 
"material" evidence since, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a disorder, and as such, his statements on such 
matters do not constitute material evidence to reopen his 
claim for service connection.  See Moray v. Brown, 5 Vet. 
App. 211 (1993).  Rather, competent material evidence is 
needed on that point.  

In conclusion, the Board finds that new and material evidence 
has not been presented to reopen a claim for service 
connection for arteriosclerosis, and as such, the veteran's 
appeal is denied.  See 38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a); Elkins, 12 Vet. App. at 218-219.  As 
the Board is not reopening this claim, the Board need not 
reach the question of whether the claim is well grounded.  


II.  Service Connection

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be established for 
disabilities that are proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  Furthermore, any additional disability resulting 
from the aggravation of a non-service connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  In the 
present case, the Board finds that the veteran's claim for 
service connection for a right lower extremity disorder, as 
secondary to a service-connected left lower extremity 
disorder, is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Savage v. Gober, 10 
Vet. App. 488, 495-7 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board also is 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.

As noted earlier in this decision, the veteran is presently 
service-connected for a left lower extremity disability, 
which is characterized as multiple post left iliofemoral 
grafts, diminished left dorsalis pedis with lumbar 
sympathectomy laparotomy, insertion silicone sheet into 
abdomen, ischemia left leg, residuals of an injury.  The 
veteran contends that he currently has a disorder in his 
right lower extremity, which was caused by his service-
connected left lower extremity disability.  The Board has 
reviewed all the evidence of record, and concludes that for 
the following reasons, the preponderance of the evidence is 
against the veteran's claim, and the appeal is denied.  

The veteran's service medical records are negative for any 
evidence of a disorder involving the right lower extremity.  
Following service separation, private medical records from 
the Mount Carmel Medical Center reveal that in May 1989, the 
veteran underwent a right superficial femoral endarterectomy 
and vein patch graft.  There is no dispute that the veteran 
has a disorder to his right lower extremity; the question in 
this case is whether it is related to the veteran's left 
lower extremity disability.  

The veteran's claims file contains two medical opinions, 
which directly address the issue on appeal.  Upon a review of 
those opinions, the Board is more persuaded by the opinion 
which concludes that there is no relationship between the 
veteran's right lower extremity disorder and his left lower 
extremity disorder, as set forth below.  See Guerreri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (it is within the 
province of the Board to assess the credibility and weight to 
be attached to medical evidence). 

In a July 1990 statement from Ghaleb A. Hannun, M.D., it was 
noted that the veteran was seen for a second opinion 
regarding his disability and peripheral vascular arterial 
occlusive disease.  Dr. Hannun noted that the veteran had 
significant arterial occlusive disease including the coronary 
arteries and aorto-iliac and circulation of the lower 
extremities.  He stated that "[t]his disease, 
arteriosclerosis, is a systemic disease which affects both 
coronary, cerebral, periphery, aorta, iliacs and femorals and 
tibial vessels."  Further, he stated that "I feel both the 
peripheral and coronary artery disease is one spectrum of the 
arteriosclerosis of the arterial system, and they go hand in 
hand and participate in the disability of this patient."

The foregoing statement appears to suggest a relationship 
between the veteran's claimed disorder of the right lower 
extremity, and his service-connected left lower extremity 
disorder.  Nevertheless, the Board finds that this statement 
is outweighed by the medical opinion described below, which 
was rendered after a review of the veteran's entire record.  

An April 1996 private medical opinion from William D. Jordan, 
Jr., M.D., Section of Vascular Surgery, University of Alabama 
at Birmingham, contains the following conclusions.  The 
doctor stated that in 1958, the veteran suffered a blunt 
injury to the left pelvic region involving an arterial injury 
to the left common and external iliac arteries.  He stated, 
in summary, that the etiology of the left lower extremity 
vascular disease was primarily post traumatic, and may have 
some superimposed elements of atherosclerosis.  He further 
stated that "the etiology of [the veteran's] right lower 
extremity disease is most definitely atherosclerosis."  He 
stated that he could not "find a correlation between the 
vascular disease of the left lower extremity and that of the 
right."  In summary, he opined "[t]he etiology of the right 
lower extremity occlusive disease is atherosclerotic in 
origin and I do not consider it to have a 'cause-effect' 
relationship with the disease of the left leg."

The Board finds that the foregoing medical opinion is 
probative in this case, because the examiner appears to have 
fairly considered the veteran's medical record, and set forth 
a clear explanation as to the etiology of both the left lower 
extremity disorder and the right lower extremity disorder.  
In short, the examiner concluded, with supporting clinical 
findings, that the right lower extremity disorder was not 
caused by the left lower extremity disorder.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (the Board's decision to 
adopt an independent medical expert's opinion may satisfy the 
statutory requirement of an adequate statement of reasons and 
bases, where the expert has fairly considered the material 
evidence which appears to support the appellant's position.) 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's right lower extremity disorder is proximately due 
to his service-connected left lower extremity disorder.  The 
record is also devoid of any evidence that the veteran's 
right lower extremity disorder was incurred during active 
military service.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable, and the appeal as to this issue is 
denied.


III.  Temporary Total Rating

According to the law, a temporary total disability rating may 
be assigned if treatment of a service-connected disability 
results in non-postoperative immobilization by a cast, 
surgery necessitating at least one month of convalescence, or 
severe postoperative residuals, such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one or more major joints, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches.  See 
38 C.F.R. § 4.30.  

As set forth in the foregoing regulatory provisions, an 
integral element for assignment of a total rating, is that 
the disability for which a total rating is sought be a 
service-connected disability.  In the present case, the 
veteran is claiming entitlement to a temporary total 
disability rating for a period of convalescence from surgery 
for peripheral vascular disease of the right lower extremity.  
However, as that disability is not service-connected, there 
is simply no legal basis to award benefits under 38 C.F.R. 
§ 4.30, and the appeal is denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for arteriosclerosis, and the 
appeal is denied.

Service connection for peripheral vascular disease of the 
right lower extremity, to include as secondary to service-
connected peripheral vascular disease of the left lower 
extremity, is denied.

A temporary total rating, pursuant to 38 C.F.R. § 4.30, based 
on a period of convalescence following surgery for peripheral 
vascular disease of the right lower extremity, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

